Case 1:19-cv-00742-LPS Document 552 Filed 01/28/20 Page 1 of 1 PageID #: 37476



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

CIRBA INC. (d/b/a DENSIFY)
and CIRBA IP, INC.,

                      Plaintiffs,

              V.                                    Civil Action No. 19-742-LPS

VMWARE, INC.,

                      Defendant.

                                             ORDER

              At Wilmington this~        i   of January, 2020.

              IT IS HEREBY ORDERED that lunch shall be furnished for eight (8) jurors

engaged in the above captioned case on January 14, 2020, January 15, 2020, January 16, 2020,

January 17, 2020, January 21 , 2020, January 22, 2020, January 23 , 2020, and January 24, 2020.
